     Case 2:18-cv-02993-TLN-DB Document 27 Filed 06/29/20 Page 1 of 4


 1   J. Scott Carr (SBN 136706)
     scarr@kcozlaw.com
 2   Abigail Stecker Romero (SBN 284534)
     aromero@kcozlaw.com
 3
     KABAT CHAPMAN & OZMER LLP
 4   333 S. Grand Ave, Suite 2225
     Los Angeles, CA 90071
 5   Telephone: (213) 493-3980
     Facsimile: (404) 400-7333
 6
     Attorneys for Defendant HYATT CORPORATION d/b/a HYATT REGENCY SACRAMENTO
 7
     (erroneously sued as both “Hyatt Corporation” and “Hyatt Corporation d/b/a Hyatt Regency
 8   Sacramento)

 9   Galen T. Shimoda (SBN 226752)
     attorney@shimodalaw.com
10   Justin P. Rodriguez (SBN 278275)
     jrodriguez@shimodalaw.com
11   Brittany V. Berzin (SBN 325121)
12   bberzin@shimodalaw.com.
     Shimoda Law Corp.
13   9401 E. Stockton Blvd., Suite 120,
     Elk Grove, CA 95624
14   Telephone: (916) 525-0716
     Facsimile: (916) 760-3733
15

16   Attorneys for Plaintiff Janice Insixiengmay, individually and on behalf of all others similarly
     situated
17

18                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
19

20
     JANICE INSIXIENGMAY, individually and Case No. 2:18-cv-02993-TLN-DB
21   on behalf of all others similarly situated,
22              Plaintiff,                           JOINT REPORT AND SECOND
23                                                   STIPULATION TO STAY DISCOVERY
          vs.                                        DUE TO COVID-19 PANDEMIC;
24                                                   ORDER
     HYATT CORPORATION, a Delaware
25   Corporation; HYATT CORPORATION
     DBA HYATT REGENCY SACRAMENTO, Hon. Troy L. Nunley
26   an unknown association; and
     DOES 1 to 100, inclusive,
27
                        Defendants.                  Complaint Removed: Nov. 15, 2018
28

                                           1
                 JOINT REPORT AND SECOND STIPULATION TO STAY DISCOVERY
     Case 2:18-cv-02993-TLN-DB Document 27 Filed 06/29/20 Page 2 of 4


 1            Defendant Hyatt Corporation d/b/a Hyatt Regency Sacramento (“Hyatt”) and Plaintiff

 2   Janice Insixiengmay (“Plaintiff”) previously stipulated to and the Court approved a stay of

 3   discovery in this matter until July 2, 2020 in light of the unique and unprecedented impact of the

 4   COVID-19 pandemic. For this same reason, the Parties hereby stipulate to a further stay of the

 5   discovery period until approximately August 1, 2020, and state as follows:

 6                               JOINT REPORT AND STIPULATION

 7            WHEREAS, during the Rule 26(f) conference on April 1, 2020, the Parties discussed the

 8   specific and severe impact of the COVID-19 pandemic on Hyatt’s operations, including that: (1)

 9   the Hyatt Regency Sacramento Hotel where Plaintiff was employed was closed at least through

10   May 15, 2020; and (2) Hyatt’s corporate operations have been drastically impacted by the

11   COVID-19 pandemic;
              WHEREAS, on or about April 7, 2020, the Court approved to a 90-day stay of the
12
     discovery period through and including July 2, 2020.
13
              WHEREAS, the Court ordered the Parties to provide a status update by June 26, 2020
14
     regarding whether they believe a further stay is necessary and, if not, a proposed scheduling
15
     order;
16
              WHEREAS, the COVID-19 pandemic has continued to cause an extreme and undue
17
     hardship on Hyatt;
18
              WHEREAS, Hyatt is now in the process of reopening and believes it will be in a position
19
     to begin discovery after August 1, 2020; and
20
              WHEREAS, the Parties agreed that continuing the stay of the discovery period up to
21   August 1, 2020 is reasonably necessary given the unprecedented impact of the COVID-19
22   pandemic.
23            NOW THEREFORE, the Parties stipulate to a stay of the discovery period through
24   August 1, 2020. The Parties further stipulate to provide the Court a status update by July 24,
25   2020 regarding whether they believe a further stay is necessary and, if not, a proposed
26   scheduling order.

27

28

                                           2
                 JOINT REPORT AND SECOND STIPULATION TO STAY DISCOVERY
     Case 2:18-cv-02993-TLN-DB Document 27 Filed 06/29/20 Page 3 of 4


 1   KABAT CHAPMAN & OZMER LLP

 2   Dated: June 26, 2020              By: Abigail Stecker Romero
                                           J. Scott Carr
 3
                                           Abigail Stecker Romero
 4
                                       Attorneys for Defendant
 5
                                       SHIMODA LAW CORP.
 6

 7

 8   Dated: June 26, 2020              By: Justin P. Rodríguez (with permission)
                                           Galen T. Shimoda
 9                                         Justin P. Rodríguez
                                           Brittany V. Berzin
10

11                                      Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        3
              JOINT REPORT AND SECOND STIPULATION TO STAY DISCOVERY
     Case 2:18-cv-02993-TLN-DB Document 27 Filed 06/29/20 Page 4 of 4


 1                                                ORDER

 2          The COURT, having considered the above stipulation, HEREBY ORDERS that:

 3          1.      Discovery is stayed through and including July 31, 2020; and

 4          2.      The Parties must provide the Court a status update by July 24, 2020 regarding

 5   whether they believe a further stay is necessary and, if not, a proposed scheduling order.

 6
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7

 8

 9   DATED: June 26, 2020

10                                                               Troy L. Nunley
                                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4
                 JOINT REPORT AND SECOND STIPULATION TO STAY DISCOVERY
